     Case 2:19-cv-01315-TLN-EFB Document 28 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA DAVIS BLAND, AKA                            No. 2:19-cv-01315-TLN-EFB
      JOSHUA-DAVIS BLAND,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      SCOTT KERNAN, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 20, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. After an extension of time,

24   Plaintiff has filed objections to the findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:19-cv-01315-TLN-EFB Document 28 Filed 08/04/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed March 20, 2020, are ADOPTED IN FULL;

 3         2. Plaintiff’s complaint (ECF No. 1) is DISMISSED without leave to amend as frivolous;

 4   and

 5         3. The Clerk of Court is directed to close the case.

 6   DATED: August 3, 2020

 7

 8

 9
                                                              Troy L. Nunley
10                                                            United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
